ADVISORY ACTION APPENDIX

Response to Amendment
Regarding the amendments to the Claims, these are not in compliance with 37 CFR 1.121(c)(2).  Notably, the text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.
Regarding claim 1, it is unclear whether the dash (“-“) added following the phrase “the bottom surface” is intended to be a dash (“-“) or strike-through and deletion of a space.
Regarding the amendments to the Specification, Applicant has failed to correct the issues noted in paragraph [00425], addressed in item 13 in the Final Office Action (FOA) of 12/16/2020.  For example, [00425] makes reference to both “turbine reservoir 608” and “central tube 608”.
Regarding the amendments to the Drawings, replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because drawings are in greyscale and are blurry, thereby preventing suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 
It is recommended to provide replacement drawings of the same quality as those drawings submitted 02/20/2020.

Response to Arguments
Applicant's arguments filed 02/16/2021 with respect to claim 1 have been fully considered but they are not persuasive. 
First, it appears Applicant is simply seeking clarification regarding the prior art teachings: “Mattera was raised for the first time in the Final Office Action and the Hildebrand reference was not previously raised in connection with the rejection of Claim 1. So that there is clarity as to the issues on appeal […] so that Applicant may fully understand the rejection of the claims” (see second page, labeled as page “12,” hereinafter referred to as p. 12, of Remarks filed 02/16/2021).
In response, it is hoped that the remarks which follow will assist Applicant in better understanding the teachings of the prior art of record and the position taken in the Final Office Action of 12/16/2020 (FOA).  Should Applicant require further assistance, Applicant is invited to contact the Examiner at the number listed at the end of this document.
Second, it appears Applicant disagrees that the prior art of record teaches the claimed invention, notably the feature of “the vertical channel confined within the tank interior space” (see bottom of p. 12 of Remarks), noting in reference to Hildebrand (WO 2005/068832 A1) that “Figures 5 and 10 clearly illustrate that the drop pipe 24 is not confined within the tank interior space but rather is outside the tank's interior space” (p. 13 of Remarks).  
Applicant continues, stating “On appeal, it will be important to clarify whether the Office Action defined the "sealable" tank as something other than the container described by Hildebrand, or the Office Action read out the limitation of the vertical channel being confined within the tank's interior space. Since any construction of the claimed tank that includes the drop pipe 24 cannot be "sealable" but rather is exposed to the environment, Applicant is unclear how 
In response, as noted in the FOA, the feature of “a sealable, multi-tier tank” is found to be taught by Hildebrand as shown in “e.g., Fig. 2 showing dotted outline of tank”).  For Applicant’s facility of understanding, that figure is reproduced hereinbelow.  The outer border of the “tank” was originally shown in Hildebrand using a thick dotted line and is again outlined in the annotated figure of Hildebrand hereinbelow using a thick solid line, offset slightly toward the interior of the tank, so as to not entirely obstruct the original dotted line of Hildebrand, in order to show the boundaries of the tank (which also define the “tank interior space”).  The “peripheral wall” and “second, direct fluid path” features are also pointed out.

    PNG
    media_image1.png
    464
    874
    media_image1.png
    Greyscale

Annotated Fig. 2 of Hildebrand (WO 2005/068832 A1).


Though Hildebrand does disclose a “tank 23”, this is not the tank that was indicated in the FOA as teaching the claimed “sealable, multi-tier tank”.  
It is also important to note that the claimed “tank” is defined to be “sealable”—i.e., capable of being sealed—rather than being, e.g., ‘fully sealed’.  Though it could be argued (as appears to be the position of Applicant) that the “tank” as taught by Hildebrand may not be entirely sealed, it certainly would appear to be capable of being sealed or ‘sealable’, thereby meeting the claim limitation.  As required by MPEP 2111.01(I) and MPEP 904.01, the Examiner must give the pending claims their broadest reasonable interpretation.  In the instant case, the above features of Hildebrand are found to teach the claimed features of claim 1, including the claimed “sealable, multi-tier tank”.
Also shown schematically above, by a vertical downward arrow, is the “vertical channel defining a second, direct fluid path” comprised by the “sealable, multi-tier tank”.  The structural features of the “vertical channel” are discussed further hereinbelow.
Applicant further argues that “The Office Action cites to Figure 5, but Figures 4 and 10 clearly show that the turbine 25 is spaced from and separate from the drop pipe 24, and in no manner can be said to lie within the drop pipe as required by Claim 1” (see p. 13 of Remarks).
In response, it is respectfully noted that the claim requires “a turbine disposed within the vertical channel” (emphasis added).  As can be clearly seen in Fig. 5 (cited by the Examiner, and reproduced by Applicant), vertical “pipe 24” curves around and into the turbine portion of “turbine-generator unit 25”.  As shown in Fig. 9, reproduced hereinbelow and annotated to facilitate Applicant’s understanding, the “pipe 24” widens into a cavity which terminates in a vertical section of pipe, leading to “exhaust volume 15”. These three sections—the first vertical portion of “drop pipe 24,” the circular widened section, and the vertical terminal end of pipe feeding to “volume 15”, are all considered to form the “vertical channel”.   As shown in annotated Figure 9 below, the turbine is clearly located within the channel, and, moreover, at 

    PNG
    media_image2.png
    426
    816
    media_image2.png
    Greyscale

Annotated Fig. 9 of Hildebrand (WO 2005/068832 A1).


Applicant has requested entry of the after final submission “in order to better prepare the application for appeal and to clarify the issues for appeal” (see p. 12 of Remarks).  
In response, unfortunately Applicant’s submission does not simply the issues for appeal (see response to the claims, drawings, and specification hereinabove).  However, it is hoped that the instant Advisory Action will assist Applicant in better understanding the teachings of the prior art.
It is the Examiner’s considered opinion that all of Applicant’s arguments have been taken note of, and the substance thereof answered above, pursuant to MPEP 707.07(f).  The prior art of 
Whereas Applicant is welcome to file an Appeal pursuant to 37 CFR 41.31, it is noted that there do appear to be structural differences between the prior art of record, as applied in the FOA, and Applicant’s elected invention as shown in, e.g., Fig. 64.  The claims do not currently, in a clear and definite manner, set forth these differences.  However, in the event Applicant deems it desirable to request continued examination of this application, Applicant is invited to request a telephonic interview to discuss such clear and definite claim amendments which may clearly set forth the disclosed invention from the prior art of record and thereby permit more favorable prosecution of the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
March 1, 2021	

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832